SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 58-1954497 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 8302 Dunwoody Place, Suite 250, Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 587-9898 (Registrant's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated Filer T Non-accelerated Filer o Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the close of the latest practical date. Class Outstanding at August 1, 2013 Common Stock, $.001 Par Value shares of registrant’s Common Stock PERMA-FIX ENVIRONMENTAL SERVICES, INC. INDEX PART I FINANCIAL INFORMATION Page No. Item 1. Condensed Financial Statements (Unaudited) 1 Consolidated Balance Sheets - June 30, 2013 and December 31, 2012 1 Consolidated Statements of Operations - Three and Six Months Ended June 30, 2013 and 2012 3 Consolidated Statements of Comprehensive Loss - Three and Six Months Ended June 30, 2013 and 2012 4 Consolidated Statement of Stockholders’ Equity - Six Months Ended June 30, 2013 5 Consolidated Statement of Cash Flows - Six Months Ended June 30, 2013 and 2012 6 Notes to Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 40 Item 6. Exhibits 40 Index PART I - FINANCIAL INFORMATION ITEM 1. – Financial Statements PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets (Unaudited) (Amounts in Thousands, Except for Share and per Share Amounts) June 30, December 31, ASSETS Current assets: Cash $ 95 $ Restricted cash 35 35 Accounts receivable, net of allowance for doubtful accounts of $2,335 and $2,507, respectively Unbilled receivables - current Retainage receivable Inventories Prepaid and other assets Deferred tax assets - current Current assets related to discontinued operations Total current assets Property and equipment: Buildings and land Equipment Vehicles Leasehold improvements Office furniture and equipment Construction-in-progress Less accumulated depreciation and amortization ) ) Net property and equipment Property and equipment related to discontinued operations Intangibles and other long term assets: Permits Goodwill Other intangible assets – net Unbilled receivables – non-current 82 Finite risk sinking fund Deferred tax asset, net of liabilities Other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Index PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets, Continued (Unaudited) (Amounts in Thousands, Except for Share and per Share Amounts) June 30, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Disposal/transportation accrual Unearned revenue Billings in excess of costs and estimated earnings Current liabilities related to discontinued operations Current portion of long-term debt Total current liabilities Accrued closure costs Other long-term liabilities Long-term liabilities related to discontinued operations Long-term debt, less current portion Total long-term liabilities Total liabilities Commitments and Contingencies Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $707 and $674, respectively Stockholders' Equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding ¾ ¾ Common Stock, $.001 par value; 75,000,000 shares authorized, 56,372,273 and 56,238,525 shares issued, respectively; 56,334,063 and 56,200,315 shares outstanding, respectively 56 56 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss (4 ) (2 ) Less Common Stock in treasury, at cost; 38,210 shares ) ) Total Perma-Fix Environmental Services, Inc. stockholders' equity Non-controlling interest ¾ Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Index PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ Cost of goods sold Gross profit Selling, general and administrative expenses Research and development Impairment loss on goodwill ¾ ¾ (Gain) loss on disposal of property and equipment ¾ (3 ) 2 (3 ) Loss from operations ) Other income (expense): Interest income 9 7 18 21 Interest expense ) Interest expense-financing fees ) Other 1 1 (7 ) 1 Loss from continuing operations before taxes ) Income tax benefit ) Loss from continuing operations, net of taxes ) Income (loss) from discontinued operations, net of taxes 43 ) 15 ) Net loss ) Net (loss) income attributable to non-controlling interest ) ) Net loss attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) $ ) $ ) Net loss per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - basic: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ¾ $ ¾ $ ¾ $ ¾ Net loss per common share $ ) $ ) $ ) $ ) Net loss per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ¾ $ ¾ $ ¾ $ ¾ Net loss per common share $ ) $ ) $ ) $ ) Number of common shares used in computing net loss per share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Index PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Comprehensive Loss (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (Amounts in Thousands) Net loss $ ) $ ) $ ) $ ) Other comprehensive (loss) income: Foreign currency translation (loss) gain ¾ (9 ) (2 ) 2 Total other comprehensive (loss) income ¾ (9 ) (2 ) 2 Comprehensive loss ) Comprehensive (loss) income attributable to non-controlling interest ) ) Comprehensive loss attributable to Perma-Fix Environmental Services, Inc. stockholders $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Index PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the six months ended June 30, 2013 (Unaudited) Common Stock Common Accumulated Non- Shares Amount Additional Paid-In Capital Stock Held In Treasury Other Comprehensive Loss controlling Interest in Subsidiary Accumulated Deficit Total Stockholders' Equity Balance at December 31, 2012 56 $ $ ) $ (2 ) $ $ ) $ Net loss ¾ ) ) ) Foreign currency translation adjustment ¾ (2 ) ¾ ¾ (2 ) Distribution to non-controlling interest ¾ ) ¾ ) Redemption of non-controlling interest ¾ ) ¾ ) Issuance of common stock for services ¾ 99 ¾ 99 Stock-based compensation ¾ ¾ 54 ¾ 54 Balance at June 30, 2013 $ 56 $ $ ) $ (4 ) $ ¾ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 Index PERMA-FIX ENVIRONMENTAL SERVICES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (Amounts in Thousands) Cash flows from operating activities: Net loss $ ) $ ) Less: income (loss) on discontinued operations 15 ) Loss from continuing operations ) ) Adjustments to reconcile net income to cash provided by operations: Depreciation and amortization Amortization of debt discount ― 12 Amortization of fair value of customer contracts ) ) Deferred tax benefit ) ) Provision for bad debt and other reserves 43 43 Impairment loss on goodwill ― Loss (gain) on disposal of plant, property and equipment 2 (3 ) Foreign exchange (loss) gain (2 ) 2 Issuance of common stock for services 99 Stock-based compensation 54 98 Changes in operating assets and liabilities of continuing operations, net of effect from business acquisitions: Accounts receivable 60 Unbilled receivables ) Prepaid expenses, inventories and other assets Accounts payable, accrued expenses and unearned revenue ) ) Cash used in continuing operations ) ) Cash used in discontinued operations ) ) Cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Change in restricted cash, net ― Proceeds from sale of plant, property and equipment ― 3 Non-controlling distribution/redemption ) ― Payment to finite risk sinking fund ) ) Cash used in investing activities ) ) Cash flows from financing activities: Net borrowing of revolving credit Principal repayments of long term debt ) ) Proceeds from finite risk financing ― Payment of finite risk financing ― ) Cash provided by (used in) financing activities of continuing operations ) Principal repayments of long term debt for discontinued operations ) ) Cash provided by (used in) financing activities ) Decrease in cash ) ) Cash at beginning of period Cash at end of period $ 95 $ Supplemental disclosure: Interest paid $ $ Income taxes paid The accompanying notes are an integral part of these consolidated financial statements. 6 Index PERMA-FIX ENVIRONMENTAL SERVICES, INC. NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Reference is made herein to the notes to consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2012. 1. Basis of Presentation The consolidated financial statements included herein have been prepared by the Company (which may be referred to as we, us or our), without an audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“the Commission”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading. Further, the consolidated financial statements reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations as of and for the periods indicated. The results of operations for the six months ended June 30, 2013 are not necessarily indicative of results to be expected for the fiscal year ending December 31, 2013. We suggest that these consolidated condensed financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2012. Current Financial Position and Liquidity During the six months ended June 30, 2013 and for the year ended December 31, 2012, the Company incurred net losses of $3,853,000 and $6,092,000, respectively. In the first and second quarters of fiscal 2013, revenues were $19,829,000 and $22,784,000, respectively. Despite this increase, which is consistent with our historical revenue trends, the 2013 revenue and our fiscal 2012 revenue were below our expectations and internal forecasts as a result of government sequestration, ending of contracts and general adverse economic conditions.Our revenue to date in fiscal 2013 has been insufficient to attain profitable operations and has generated negative operating cash flow from operations; however, historically, the Company has generated positive operating cash in the third and fourth quarters due to the government fiscal year end of September 30th and upfront contractual billing terms. The Company’s cash flow requirements during 2013 have been financed by cash on hand, operations, and our credit facility (Note 7). Should the increased revenue consistent with prior trends not materialize, we are committed to further reducing operating costs to bring them in line with reduced revenue levels. If we are unable to improve our revenue and working capital during the remainder of 2013, such could result in a material adverse impact on our results and liquidity, including potential impact on our goodwill balances. On August 2, 2013, the Company completed a lending transaction with Messrs. Robert Ferguson and William Lampson (collectively, the “Lenders”), whereby the Company borrowed from the Lenders the sum of $3,000,000 pursuant to the terms of a Loan and Security Purchase Agreement and promissory note (Note 13). These additional funds allowed us to pay down the current revolver balance, effectively increasing our borrowing availability to approximately $6,200,000 as of August 2, 2013 based on eligible collateral. The loan is a fixed rate loan with a favorable rate that is lower than our current variable rates and thus translates to lower interest expense. 7 Index The Company continues to focus on expansion into both commercial and international markets to help offset the uncertainties of government spending. This includes new services, new customers and increased market share in our current markets. Although no assurances can be given, we believe we will be able to successfully implement this plan. Reclassifications Certain prior period amounts have been reclassified to conform with the current period presentation. 2. Summary of Significant Accounting Policies Our accounting policies are as set forth in the notes to consolidated financial statements referred to above and below. Revenue Recognition The Company recognizes revenue, but not profit, for certain significant claims when it is determined that recovery of incurred costs is probable and the amounts can be reliably estimated. Under Accounting Standards Codification (“ASC”) 605-35-25 “Revenue Recognition–Construction-Type and Production-Type Contracts”, these requirements are satisfied when the contract or other evidence provides a legal basis for the claim, additional costs were caused by circumstances that were unforeseen at the contract date and not the result of deficiencies in the Company’s performance, claim-related costs are identifiable and considered reasonable in view of the work performed, and evidence supporting the claim is objective and verifiable. The Company periodically evaluates its position and the amounts recognized in revenue with respect to all its claims. Amounts ultimately realized from claims could differ materially from the balances included in the condensed consolidated financial statements. Recently Adopted Accounting Standards In February 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2013-02 (“ASU 2013-02”), "Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” This ASU requires entities to disclose the effect of items reclassified out of accumulated other comprehensive income on each affected net income line item. For accumulated other comprehensive income reclassification items that are not reclassified in their entirety into net income, entities are required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail on these amounts. This information may be provided either in the notes or parenthetically on the face of the financials. For public entities, the guidance is effective for annual reporting periods beginning after December 15, 2012 and interim periods within those years. The adoption of ASU 2013-02 did not have a material impact on the Company's financial condition or results of operations. Recently Issued Accounting Standards In February 2013, the FASB issued ASU 2013-04,“Obligations Resulting From Joint and Several Liability Arrangements for Which the Total Amount of the Obligation is Fixed at the Reporting Date,” an amendment to FASB ASC Topic 405, “Liabilities.” The update requires an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation is fixed as of the reporting date as the sum of the obligation the entity agreed to pay among its co-obligors and any additional amount the entity expects to pay on behalf of its co-obligors. This ASU is effective for annual and interim periods beginning after December 15, 2013 and is required to be applied retrospectively to all prior periods presented for those obligations that existed upon adoption of the ASU. The Company is still assessing the potential impact of adopting this guidance. In July 2013, the FASB issued ASU No. 2013-11 “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.” ASU No. 2013-11 is a new accounting standard on the financial statement presentation of unrecognized tax benefits. The new guidance requires an entity to present an unrecognized tax benefit and an net operating loss carryforward, a similar tax loss, or a tax credit carryforward on a net basis as part of a deferred tax asset, unless the unrecognized tax benefit is not available to reduce the deferred tax asset component or would not be utilized for that purpose, then a liability would be recognized. This ASU is effective for annual and interim periods beginning after December 15, 2013. We are still assessing the potential impact of adopting this guidance on our financial statements. 8 Index 3. Stock Based Compensation We follow FASB ASC 718, “Compensation – Stock Compensation” (“ASC 718”) to account for stock-based compensation. ASC 718 requires all stock-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. The Company has certain stock option plans under which it awards incentive and non-qualified stock options to employees, officers, and outside directors. Stock options granted to employees have either a ten year contractual term with one-fifth yearly vesting over a five year period or a six year contractual term with one-third yearly vesting over a three year period. Stock options granted to outside directors have a ten year contractual term with vesting period of six months. No stock options were granted during the first six months of 2013 or 2012. As of June 30, 2013, we had an aggregate of 1,138,000 employee stock options outstanding (from the 2004 and 2010 Stock Option Plans), of which 938,000 are vested. The weighted average exercise price of the 938,000 outstanding and fully vested employee stock options is $2.05 with a remaining weighted contractual life of 1.5 years. Additionally, we had an aggregate of 816,000 outstanding director stock options (from the 2003 Outside Directors Stock Plans), all of which are vested. The weighted average exercise price of the 816,000 outstanding and fully vested director stock options is $2.04 with a remaining weighted contractual life of 4.5 years. The Company estimates fair value of stock options using the Black-Scholes valuation model. Assumptions used to estimate the fair value of stock options granted include the exercise price of the award, the expected term, the expected volatility of the Company’s stock over the option’s expected term, the risk-free interest rate over the option’s expected term, and the expected annual dividend yield. The following table summarizes stock-based compensation recognized for the three and six months ended June 30, 2013 and 2012 for our employee and director stock options. Stock Options Three Months Ended June 30, Six Months Ended June 30, Employee Stock Options $ Director Stock Options ¾ ¾ Total $ We recognized stock-based compensation expense using a straight-line amortization method over the requisite period, which is the vesting period of the stock option grant. ASC 718 requires that stock based compensation expense be based on options that are ultimately expected to vest. ASC 718 requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. We have generally estimated forfeiture rates based on historical trends of actual forfeitures. When actual forfeitures vary from our estimates, we recognize the difference in stock-based compensation expense in the period the actual forfeitures occur or when options vest. Our stock-based compensation expense for the three months ended June 30, 2013 included a reduction of approximately $23,000 resulting from the forfeiture of a non-qualified stock option (the “Option”) due to the voluntary termination of our Safety and Ecology Corporation (“SEC” or Safety and Ecology Holdings Corporation and its subsidiaries) President from the Company which became effective May 24, 2013 (see Note 12 – “Related Party Transaction” for further information regarding the SEC President’s voluntary termination from the Company). The Option was granted on October 31, 2011, with a term of 10 years from grant date and provided for the purchase of up to 250,000 shares of our Common Stock at $1.35 per share, with 25% yearly vesting over a four-year period (in accordance with a Non-Qualified Option Agreement). As of June 30, 2013, we have approximately $94,000 of total unrecognized compensation cost related to unvested options, of which $44,000 is expected to be recognized in 2013, with the remaining $50,000 in 2014. 9 Index 4. Stock Plans and Non-Qualified Option Agreement The summary of the Company’s total Stock Plans and a Non-Qualified Stock Option Agreement (which has been forfeited) as of June 30, 2013 as compared to June 30, 2012, and changes during the periods then ended, are presented below. The current year Company’s Plans consist of the 2004 and 2010 Stock Option Plans, and the 2003 Outside Directors Stock Plans: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Options outstanding Janury 1, 2013 $ Granted ─ ─ Exercised ─ ─ $ ─ Forfeited ) Options outstanding End of Period (1) $ ─ Options Exercisable at June 30, 2013(1) $ $ ─ Options Vested and expected to be vested at June 30, 2013 $ $ ─ Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Options outstanding Janury 1, 2012 $ Granted ─ ─ Exercised ─ ─ $ ─ Forfeited ) Options outstanding End of Period (2) $ ─ Options Exercisable at June 30, 2012(2) $ $ ─ Options Vested and expected to be vested at June 30, 2012 $ $ ─ Options with exercise prices ranging from $1.10 to $2.95 Options with exercise prices ranging from $1.41 to $2.95 10 Index 5. (Loss) Income Per Share Basic (loss) income per share excludes any dilutive effects of stock options, warrants, and convertible preferred stock. In periods where they are anti-dilutive, such amounts are excluded from the calculations of dilutive earnings per share. The following is a reconciliation of basic (loss) income per share to diluted net loss per share for the three and six months ended June 30, 2013 and 2012: Three Months Ended June 30, (Unaudited) Six Months Ended June 30, (Unaudited) (Amounts in Thousands, Except for Per Share Amounts) Loss per share from continuing operations attributable to Perma-Fix Environmental Services, Inc.common stockholders Loss from continuing operations $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Income (loss) per share from discontinued operations attributable to Perma-Fix Environemental Services, Inc. common stockholders Income (loss) from discontinued operations $ 43 $ ) $ 15 $ ) Basic income (loss) per share $ ¾ $ ¾ $ ¾ $ ¾ Diluted income (loss) per share $ ¾ $ ¾ $ ¾ $ ¾ Weighted average common shares outstanding – basic Potential shares exercisable under stock option plans ¾ Weighted average shares outstanding – diluted Potential shares excluded from above weighted average share calculations due to their anti-dilutive effect include: Upon exercise of stock options 6.
